DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 19-25, in the reply filed on June 2, 2022 is acknowledged.  The traversal is on the ground(s) that the DNA vaccine is not suitable for protein expression in vitro.  This is not found persuasive because the DNA vaccine, attenuated Salmonella strain, is still capable of protein expression, a clearly different use of the product, as opposed to a method of treating cancer.  Whether preformed in vitro, or in vivo, the result is a different method, protein expression versus treating cancer.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
1.	Claim 20 is objected to because of the following informalities:  Claim 20 is dependent upon non-elected claim 16.  Appropriate correction is required.
	NOTE:  Even if corrected, claim 20 would appear to be a duplicate of claim 19, as both claims treat human patients against cancer comprising administering a Salmonella typhi Ty21a comprising a neoantigen or fragment thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Claims 19-25 recite “neoantigens and fragments thereof.”  
The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "neoantigens and fragments thereof" alone is insufficient to describe the genus.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus. 
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
	Applicants “neoantigen or fragments thereof” can encompass limitless substitutions, deletions or alteration portions as small as a single amino acid, and that fragment can be any single one of the 20 naturally occurring amino acids located anywhere in the protein.  The resulting fragment in combination with comprising language encompasses every possible protein in the universe.  Applicants written description simply does not provide an adequate written description of any neoantigen or fragment thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubenau.
	The claims are drawn to a method of treating a human patient against cancer comprising administering to the patient a DNA vaccine comprising an attenuated strain of Salmonella with at least one DNA molecule comprising at least one eukaryotic expression cassette encoding at least one antigen or at least one fragment thereof, wherein the attenuated strain of Salmonella is Salmonella typhi Ty21a, and wherein the at least one antigen or at least one fragment thereof comprises a neoantigen or a fragment thereof.
	Lubenau (US Publication 2015/0165011) disclose of attenuated mutant strains of Salmonella in cancer immunotherapy for human patients.  (See abstract, Example 2).  Lubenau further disclose the attenuated mutant strain of Salmonella typhi to be Salmonella typhi Ty21a.  (See paragraph 0021).  Lubenau further disclose the attenuated Salmonella to comprise a eukaryotic expression cassette.  (See claim 2).  Lubenau further disclose of targeting tumor stroma-resident antigens.  (See paragraph 0011).  Lubenau further disclose of combining the mutant strain with a DNA molecule encoding a second tumor stroma antigen or tumor antigen having synergistic effects.  (See paragraph 0083).  Lubenau further disclose of assessing the patients tumor stromal and/or tumor antigen pattern prior to treatment.  (See paragraph 0105).  Lubenau further disclose of oral administration.  (See paragraph 0033).
	As Applicants neoantigen or fragment thereof has no structural requirements recited in the claims (e.g., SEQ ID NO) the disclosure of Lubenau of stromal and/or tumor antigens is deemed to anticipate each and every limitation of the instantly filed claims.  Additionally, Lubenau disclose the sequence of the antigen in Figure 1, which contains each and every single one of the twenty naturally occurring amino acids.  Accordingly, each and every protein in the universe shares a fragment in common with the antigen identified in Figure 1, thereby anticipating Applicants claim language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 14, 2022